Title: To John Adams from James Lovell, 1 December 1777
From: Lovell, James
To: Adams, John


     
      Dear Sir
      
       Decr. 1st: 1777
      
     
     As I was at the Secretaries yesterday I took off a few Resolutions from the Journals for your view, supposing as to the above, that you might have forgotten them, and as to the following, wishing to have your Sentiments. I doubt not you will think it may or may not be proper to take from the minds of foreign Courts the Idea that we are absolutely determind about our conduct towards Great Britain in regard to Treaties; therefore the Guard which you see in the Resolves about the time of communicating the different Resolves, which the Commissioners only ought to determine.
     Being one of the Committee with F L Lee and Duer to conduct the Resolve of Novr. 29th respecting Canada I wish your Sentiments, promising to you that I am altogether averse from strong sollicitations to that People to become immediately active. They will fall to us of Course. I wish to have them acquainted with the nature of our union. But I would not wish to be bound to carry an Expedition into their Country till their Friendship was certain and quite General: But, I stand ready for conviction upon hearing Arguments for it founded in evident Policy.
     
     It could not be brought about that a Commission  be sent you by this Post, which perhaps you may be led to expect by Letters delivered to the Express two days ago: But a second messenger will be sent with it and all the proper papers.
     Genl. Howe will not exchange prisoners till those murthered at New York are paid for with fresh and good Soldiers. He is ready to exchange Officers to be on parole. He wants Burgoyn’s Embarkation to be from Rhode Island: but Genl. Washington thinks a whole Season would be gained to the Enemy by that; and wishes a refusal. It will be hard for Massachusetts to have so many additional mouths to feed; but there are good Arguments for denying Howe’s Proposition.
     Resolved that a Committee of 3 be appointed to procure a translation to be made of the articles of Confederation into the french Languge; and to report an address to the Inhabitants of Canada inviting them to accede to the union of these States; that the said Committee be further directed to report a plan for facilitating the distribution of the said Articles and Address, and for conciliating the Affections of the Canadians towards these United States.
     
     
      Dear Sir
      Decr. 1st: 10 o’Clock a.m.
     
     We have nothing of much Importance this morning. Fayettee being with Genl. Greene in the Jersies fell upon a Pickett of the Enemy killed 20 took 20 and wounded many without loss. He is delighted with the Militia; and Genl. Greene says the Marquis seems determined to court Danger. I wish more were so determined. Some of the Enemy’s Ships have passed up to the City.
     We yet hear Nothing from Spencer; but we resolved on the 28th. That Enquiry should be made into the Causes of the Evacuation of Fort Mercer and the Conduct of the principal Officers commanding there—also an immediate Enquiry into the Causes of the Failure at Rhode Island and the Conduct of the principal Officers commanding there—also into the loss of Forts Montgomery and Clinton and Fort Mifflin on the Delaware—and into all losses in future of Forts posts and Shipping.
     These Resolves will be printed at large. I give you only the Skeleton, for any use within your discretion. I am dear Sir your most humb Servt.
     
      James Lovell
     
    